                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

LISA A. RABBE,

                     Plaintiff,                             8:18CV561

      vs.
                                                              ORDER
WELLS FARGO, N.A., GOVERNMENT
NATIONAL MORTAGE ASSOCIATION,
as Trustee for Guaranteed Remic Pass-
Through Securities and MX Securities
Ginnie Mae Remic Trust 2003-062;
HOMESERVICES LENDING, LLC, and
JOHN DOES 1-100,

                     Defendants.


      Plaintiff has filed a complaint, (Filing No. 1), and an “Ex Parte Motion for
Temporary Restraining Order and Injunction.” (Filing No. 3). Upon review of the
motion, the court see no reason why the motion should not be filed on the public
docket.


      Plaintiff also submitted proposed summons, including summons for parties
not named in either the caption or the body of the complaint.


      Accordingly,


      IT IS ORDERED:


      1)     Plaintiff’s “Ex Parte Motion for Temporary Restraining Order and
Injunction,” (Filing No. 3), shall be placed on the public docket.
      2)     The clerk shall issue only the summons for the parties named in
Plaintiff’s caption, copies of which are attached.


      December 4, 2018.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge




                                          2
